UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01528 Bruce Fund, Inc. (Exact name of registrant as specified in charter) 20 North Wacker Drive, Suite 2414Chicago, IL60606 (Address of principal executive offices)(Zip code) R. Jeffrey Bruce Bruce and Co. 20 North Wacker Drive, Suite 2414 Chicago, IL60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-236-9160 Date of fiscal year end:06/30 Date of reporting period:06/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. BRUCE FUND, INC. REPORT TO SHAREHOLDERS Annual Report June 30, 2010 BRUCE FUND, INC. 20 North Wacker Drive Suite 2414 Chicago, Illinois 60606 (312) 236-9160 BRUCE FUND, INC. Management’s Discussion and Analysis The Bruce Fund (the “Fund”) shares produced a total return of 20.44% for the year ended June 30, 2010, compared to a total return of 14.43% for the S&P 500 Index for the same period. Stock markets bounced sharply in the period and the Fund edged the broader stock averages.The Government bonds more recently aided the Fund’s performance as well as a few equity investments which gained in the period.The Fund’s current equity investments are in smaller more speculative companies, where the volatility has been acute.The Fund’s purchases of straight corporate bonds also added to the Fund’s performance in the period. Our outlook for the economy in the near term is not promising.A double dip back into a slow or no growth environment is probable and our focus in the Fund will continue to be defensive.Areas of interest include some speculative high yield corporate bonds and some convertible bonds.We will not ignore common stocks as there are always good investments created by the markets, but at the moment they are scarce. The bonds as well as the stocks in the portfolio encompass significant investment risks, which are again outlined in the prospectus. Shareholders are invited to use the toll-free number (800) 872-7823 to obtain any Fund information (including the proxy voting record), or can visit www.thebrucefund.com, to obtain the same. Investment Results The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling 1-800-872-7823. *The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The S&P 500 ® Indexis a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The chart above assumes an initial investment of $10,000 made on June 30, 2000 and held through June 30, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Bruce Fund, and to obtain performance data current to the most recent month end, please call 1-800-872-7823. Investing in the Fund involves certain risks that are discussed in the Fund’s prospectus. Please read the prospectus carefully before you invest or send money. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. Availability of Portfolio Schedule The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Qs are available at the SEC’s website at www.sec.gov.The Fund’s Form N-Qs are also available by calling the Fund at (800) 872-7823.The Fund’s Form N-Qs may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT YOUR FUND’S EXPENSES – (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period (January 1, 2010) and held for the entire period (through June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Bruce Fund Beginning Account Value January 1, 2010 Ending AccountValue June 30, 2010 Expenses Paid During Period* January 1 –June 30, 2010 Actual Hypothetical** * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2010 COMMON STOCKS - (38.03%) No. of Shares Issue Cost Fair Value Automotive/Transportation (3.07%) (a) AMERCO Business Services (0.45%) (a) Internet Capital Group, Inc. Chemicals (1.31%) (a) Omega Protein Corp. Consumer Products (7.69%) (a) Alanco Technologies, Inc. (a) American Italian Pasta Co. - Class A Electric Services (4.24%) (a) Calpine Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. Pepco Holdings, Inc. Unisource Energy Corp. Energy/Energy Services (2.03%) (a) Arena Resources, Inc. (a) ATP Oil & Gas Corp. (a) Double Eagle Petroleum Co. (a) Hercules Offshore, Inc. Guided Missiles & Space Vehicles & Parts (0.60%) (a) Astrotech Corp. Health Services (5.92%) America Service Group, Inc. (a) EDAP TMS S.A. (ADR) (a) Health Grades, Inc. Manufacturing (5.24%) AirBoss of America Corp. (Canadian) Titan International, Inc. Mineral Exploration (2.37%) (a) Admiral Bay Resources, Inc. Kinross Gold Corp. (a) Solitario Exploration & Royalty Corp. (Canadian) Pharmaceutical/Drug Delivery (2.72%) (a) Durect Corp. (a) Elan Corp., plc (ADR) Merck & Co., Inc. Pfizer, Inc. *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS - continued June 30, 2010 COMMON STOCKS - (38.03%) - continued No. of Shares Issue Cost Fair Value Property-Casualty Insurance (2.39%) Allstate Corp./The (a) GAINSCO, Inc. RLI Corp. Total Common Stocks CONVERTIBLE PREFERRED/PREFERRED STOCKS (2.38%) Convertible Preferred Stocks (1.48%) AES Trust III 6.75% (c) ATP Oil & Gas Preferred, 8.00% . Preferred Stocks (0.90%) AMERCO Series A, 8.50% Total Convertible Preferred/Preferred Stocks BONDS - (55.99%) Principal Issue U.S. Government (16.23%) $ U.S. Treasury "Strips", 0.00% due 8-15-2028 U.S. Treasury "Strips", 0.00% due 8-15-2029 U.S. Treasury "Strips", 0.00% due 2-15-2036 U.S. Municipal (0.00%) (a)(b) Indianapolis Airport Authority 6.50% due 11-15-2031 U.S. Corporate (16.56%) ATP Oil & Gas Corp., 11.875% due 5-1-2015 Constellation Energy Group 7.60% due 4-1-2032 Energy XXI Gulf Coast, Inc. 10.00% due 6-15-2013 (c) Land O' Lakes Capital Trust I 7.45% due 3-15-2028 McMoRan Exploration Co. 11.875% due 11-15-2014 Mirant Americas Gen, 9.125% due 5-01-2031 ONEOK, Inc. 6.00% due 6-15-2035 Viropharma, Inc., 2.00% due 3-15-2017 (c) W & T Offshore, Inc. 8.25% due 6-15-2014 Whiting Petroleum Corp., 7.00%, due 2-1-2014 (c) XM Satellite Radio, Inc. 13.00% due 8-1-2013 U.S. Corporate Convertibles (22.38%) (e) Antigenics, Inc. 5.25% due 2-1-2025 BPZ Resources Conv.,6.50% due 3-1-2015 (c) C&D Technologies, Inc. 5.25% due 11-1-2025 C&D Technologies, Inc. 5.25% due 11-1-2025 C&D Technologies, Inc. 5.50% due 11-15-2026 (e) Cell Genesys, Inc. 3.125% due 11-1-2011 (e) Cell Genesys, Inc. 3.125% due 5-1-2013 Cell Therapeutics, Inc. 4.00% due 7-1-2010 (c)(e) Cell Therapeutics, Inc. 5.75% due 12-15-2011 (b)(e) deCODE Genetics, Inc. 3.50% due 4-15-2011 Endeavor International Corp. 6.00% due 1-15-2012 Flotek Industries, Inc. 5.25% due 2-15-2028 Human Genome Sciences, Inc. 2.25% due 10-15-2011 (c) Isis Pharmaceuticals, Inc. 2.625% due 2-15-2027 Isis Pharmaceuticals, Inc. 2.625% due 2-15-2027 Mankind Corp. 3.75% due 12-15-2013 (b)(e) Midway Games, Inc. 6.00% due 9-30-2025 (b) Oscient Pharmaceuticals 12.50% due 1-15-2011 (c) Titan International, 5.625% due 1-15-2017 Unisource Energy Corp, 4.500% due 3-1-2035 (b)(c) Vion Pharmaceuticals, Inc. 7.75% due 2-15-2012 (b) Vion Pharmaceuticals, Inc. 7.75% due 2-15-2012 Corporate Convertibles- France (0.82%) (c)(e) EDAP TMS S.A. 9.00% due 10-30-2012 Total Bonds *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS - continued June 30, 2010 WARRANTS - (0.04%) No. of Shares Issue Cost Fair Value (a)(e) Charter Communications, Inc., expires 11-30-2014 (a)(e) EDAP, Inc., expires 10-30-2013 - Total Warrants RIGHTS - (0.01%) (a)(e)(f) Calpine Corp. Escrow Retirement Rights - MONEY MARKET - (2.69%) (d) Fidelity Institutional Money Market Treasury Only -Class I, 0.01% Total Money Market Total Investments (99.14%) Other assets less liabilities (0.86%) TOTAL NET ASSETS (100.00%) (a) Non-cash income producing security. (b) In default. (c) Private Placement and restricted security under Rule 144A of the Securities Act of 1933. (d) Variable rate securities; the money market rate shown represents the rate at June 30, 2010. (e) This security is currently valued according to the fair value procedures approved by the Board of Directors. (f) This security has no expiration date, it will convert to common stock at a future date. Tax Related Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation Aggregate cost of securities for income tax purposes *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Statement of Assets and Liabilities June 30, 2010 Assets Investments in securities, at market value (cost $225,385,977) $ Interest receivable Receivable for investments sold Dividends receivable Receivable for Fund shares sold Prepaid expenses Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Accrued advisory fees Other accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Capital stock (666,719 shares of $1 par value capital stock issued and outstanding) $ Paid in capital Accumulated undistributed net investment income Accumulated net realized (loss) on investments ) Net unrealized depreciation on investments ) Net Assets $ Shares outstanding:2,000,000 shares authorized Net asset value, offering and redemption price per share $ *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Statement of Operations For the fiscal year ended June 30, 2010 Investment Income Interest income $ Dividend income (Net of foreign withholding taxes of $30,739) Total Income Expenses Investment adviser fee Transfer agent expense Administration expense Report printing expense Fund accounting expense Postage expense Audit expense Registration expense Custodian expense Trustee expense Insurance expense Miscellaneous expense 24 Total Expenses Net Investment Income Realized & Unrealized Gain (Loss) Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Statements of Changes in Net Assets Fiscal Fiscal Year ended Year ended June 30, 2010 June 30, 2009 Operations Net investment income $ $ Net realized gain (loss) on investment securities ) ) Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income ) ) From net realized gain - ) Total distributions ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income included in net assets at end of year $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in shares outstanding from capital share transactions ) *See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Financial Highlights Selected data for each share of capital stock outstanding through each year is presented below Fiscal year ended June 30, Selected Per Share Data Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less Distributions to Shareholders: From net investment income ) From net realized gain - ) Total distributions ) Net asset value, end of year $ Total Return1 % -11.20
